Citation Nr: 0601886	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-11 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a disorder of the liver.

2.  Entitlement to a rating in excess of 60 percent disabling 
for residuals of a right total knee arthroplasty (TKA).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945 and from March 1946 to January 1963.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2001 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in St. 
Petersburg, Florida, which denied the veteran's claims 
seeking entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 and a rating in excess of 30 percent 
disabling for right knee residuals of TKA.  

In June 2004, the Board remanded this matter for further 
development.  Such has been accomplished and the case is now 
returned to the Board for further consideration.  

While the appeal was pending, the RO in a May 2005 rating 
decision, granted a 60 percent rating for the TKA, effective 
the date of the veteran's claim.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Competent medical evidence reflects that the veteran's 
liver disorder was not due to additional disease or injury, 
nor was there an aggravation of an existing disease or 
injury, caused as a result of VA medical treatment.

3.  The veteran's right knee TKA residuals are manifested by 
severe weakness and pain, but do not more closely resemble 
that of an amputation of a lower extremity at the upper third 
of the thigh.


CONCLUSIONS OF LAW

1.  The requirements for disability benefits for a liver 
disorder as a result of VA medical treatment under 38 
U.S.C.A. § 1151 are not met. 38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.358, 
3.800 (2005).

2.  The criteria for a rating in excess of 60 percent for 
status post total right knee replacement have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.68, 3.321(b), 4.1, 4.2, 4.7, 4.10, Part 
4, Diagnostic Code 5055, 5161 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claims seeking entitlement 
to an increased rating for the right knee and for entitlement 
to disability benefits under 38 U.S.C.A. § 1151 were received 
in July 1999.  After adjudicating the veteran's claims in 
April 2001, the RO provided initial notice of the provisions 
of the VCAA in a May 2003 letter.  In this letter, the 
veteran was told of the requirements to establish entitlement 
to his claimed benefits under 38 U.S.C.A. § 1151 as well as 
for an increased rating, of the reasons for the denial of his 
claims, of his and VA's respective duties, and he was asked 
to provide information in his possession relevant to the 
claims.  He was sent an additional VCAA letter by the appeals 
management center in June 2004.  The duty to assist letters 
and the supplemental statement of the case issued in May 2005 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
The Board remanded this matter in June 2004 to obtain 
additional evidence.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination reports of January 2005 provides a current 
assessment of the veteran's condition based on review of the 
records, and examination of the veteran.

Given the foregoing, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II. 1151 Claim

The veteran alleges he is entitled to disability benefits for 
a liver disorder that he maintains was caused or aggravated 
by VA treatment in May 1999, in which he underwent surgery to 
treat a hepatic biliary obstruction.  He filed his claim for 
such entitlement in July 1999.  

Under the provisions of 38 U.S.C.A. § 1151, the law provides 
that the VA must pay compensation to a claimant in the same 
manner as if such disability, aggravation or death were 
service-connected under the following circumstances: if the 
veteran suffers from additional disease or injury, or an 
aggravation of an existing disease or injury, caused as a 
result of VA training, hospitalization, medical or surgical 
treatment, or examination; or caused in the pursuit of 
certain vocational rehabilitation.  The qualifying disability 
or death must not be the result of the veteran's willful 
misconduct. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.358, 3.800 (2005).  Competent medical evidence is 
required to support claims involving a medical diagnosis.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death, which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 
2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. 
No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination. 38 C.F.R. § 3.358(c)(1), (2).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. § 
3.358(c)(3).

The factual elements necessary to support a claim under 38 
U.S.C.A. § 1151 based on failure to diagnose or treat a 
preexisting condition may vary with the facts of each case 
and the nature of the particular injury and cause alleged by 
the claimant. As a general matter, however, entitlement to 
benefits based on such claims would ordinarily require a 
determination that: (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability 
or death which probably would have been avoided if proper 
diagnosis and treatment had been rendered.  See VAOPGCPREC 
05-01.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In conjunction with the veteran's claim, uninterpreted VA 
laboratory results from November 1998 reflect abnormal liver 
findings, as do uninterpreted lab results from March and 
April 1999.  

VA treatment records reflect that a March 1999 primary care 
visit indicated that the veteran had elevated liver enzymes 
on his last visit and another profile would be obtained to 
include hepatitis B and C profiles.  Another March 1999 
record indicates that the veteran was notified that he had 
elevated alkaline phosphatase of 349, AST of 57, ALT of 72, 
GGT of 39 and bili of 3 in March 1999.  A liver ultrasound 
was ordered.  The April 1999 ultrasound diagnosed 
cholelithiasis and post hepatic biliary obstruction.  The 
common bile duct measured 8 millimeters and was abnormally 
dilated.  There was intrahepatic ductal dilatation noted as 
well.  On April 13, 1999, he was diagnosed with abnormal 
liver function tests (LFT's)  with cholestatic pattern and 
ultrasound findings suggestive of choledocholithiasis, 
asymptomatic.  He was noted to have had abnormal liver 
functioning in November 1998 in this April 1999 VA 
gastroenterology record addressing his symptoms of abnormal 
LFT's and cholelithiasis.  Plans were made for the veteran to 
undergo surgical procedure to treat the cholelithiasis.  

A May 19, 1999 record reflects that he had recently had 
undergone a procedure of endoscopic retrograde 
choliangiopancreatopograpy (ERCP) for gallstones but they 
were not able to retrieve the stones and he now presented for 
a transhepatic cholangiogram to treat his condition.  At the 
time, he denied any pain or nausea, but did have elevated 
enzymes.  A day later on May 20, 1999, he had worsened 
symptoms, having developed abdominal pain after the 
cholangiogram and also developed severe hiccoughs with pain 
and low grade fever and one episode of vomiting.  His white 
blood count (WBC) was 19.2 with 26 bands and he was now 
jaundiced, which he had not been on April 13, 1999.  The 
treating physician reviewed the cholangiogram results with 
another doctor as well as computerized tomography (CT) 
results with yet another doctor.  The cholangiogram 
apparently showed obvious inter hepatic biliary dilatation 
with a normal sized common bile duct (CBD) suggestive of 
possible obstruction in the area of the portis-hepatitis c/w 
with a possible Klatskin type tumor.  One of the other 
doctors also noted that the outflow of dye was somewhat 
delayed through the common distal bile duct, but felt this 
was a non specific finding.  CT revealed obvious intrahepatic 
biliary dilatation and a normal sized CBD.  No obvious mass 
lesion was identified.  The impression was of an acutely ill 
individual with abdominal pain, low grade fever and 
leukocytosis and bandemia.  The onset was immediately after 
the invasive procedure (cholangiogram).  The clinical picture 
was suggestive of sepsis of questionable etiology or 
questionable cholangitis.  Also diagnosed were hiccoughs with 
onset after cholangiogram secondary to diaphragmatic 
irritation questionably secondary to minor bleeding and it 
was noted that blood is very irritating on the serosa and 
could explain this.  The third diagnosis was new jaundice, 
the physician suspected that this was present prior to the 
above procedure, as he had cholestatic pattern of LFT 
abnormalities originally with ductal dilatation on 
radiographic studies and no LFTs were checked since April 13.  
This could be explained by the possible mass in the porta 
hepsis.  The doctor's recommendations were in agreement with 
another doctor that the sepsis workup and broad spectrum 
antibiotics were proper.  It was unclear at this point how a 
definitive diagnosis would be obtained of the obstructive 
process at the porta hepatic.  Perhaps a repeat attempt at 
ERCP versus radiologic approach.  This would not be an issue 
until the veteran's acute status improved.  

A day later, on May 21, 1999, his hiccups had stopped, but 
his WBC's were still elevated, not a good indicator.  His 
nutritional status was moderately compromised secondary to 
diagnosis of sepsis and hepatic disease.  The impression in 
pertinent part included intrahepatic ductal dilatation with 
enzyme and bili abnormalities, rule out tumor, liver enzymes, 
bili on decline, rule out bacteremia post cholangiogram with 
broad spectrum antibiotic coverage for bowel flora.  Also 
diagnosed was hypertension with blood pressure still elevated 
and heme positive stool output with colonoscopy scheduled for 
the end of May, but to be postponed until after ERCP.  After 
discussion with another doctor, the treating physician 
recommended and the veteran agreed to a repeat ERCP attempt 
with CBD brushings and possible stent placement, depending on 
the anatomy found.  Recommendations included continued 
antibiotics through the weekend.  An ERCP was to be done on 
Monday morning.  A May 22, 1999 general medicine record 
described the veteran as a 77 year old male with obstructive 
jaundice status post ERCP with subsequent bacteremia, 
currently on antibiotics.  His fever had subsided and hiccups 
were resolved.  He had mild abdominal pain, with no nausea, 
vomiting, chest pain or dyspnea.  The assessment was 
cholangitis, hypertension and systolic heart murmur.  The 
findings and assessment from a day later were essentially the 
same.  

By May 24, 1999, he presented to the operating room to 
undergo a repeat ERCP.  The procedure revealed a narrowing of 
the left hepatic duct, just before the take off of the common 
hepatic duct.  A 7 FR, 15 centimeter long cotton Leung 
biliary stent was placed over guidewire into the right 
hepatic system during this procedure.  Other diagnoses found 
during this procedure were cholelithiasis and a small ampulla 
within a diverticulum, inadequate space for performance of a 
sphincterotomy.  The following day, he underwent outpatient 
colonoscopy, which revealed findings pertinent to the colon.  
Following this, he was recommended to complete 14 days of 
postoperative Augmentin for possible bacillus bacteremia and 
CT scan finding of pneumonia and effusion.  He was to have a 
repeat X-ray in 2 to 4 weeks.  He was discharged, with plans 
to follow up in the clinic in 2 weeks.  His discharge 
diagnoses were as follows:  Intrahepatic ductal dilatation, 
secondary diagnosis, colonic diverticulitis, colonic arterial 
venous malformation's, cholelithiasis, mitral regurgitation, 
hypertension and possible pneumonia, left lung.  His 
condition was stable on discharge.  

In June 1999, the veteran underwent surgery at a private 
medical facility in Columbus, Ohio.  A June 1999 admission 
record shows an impression of sepsis, with a high suspicion 
of biliary sepsis.  Initial lab work showed normal WBC's, 
which trended to mildly elevated.  LFT's were noted to be 
elevated.  He was mildly hypokalemic which was repleted.  
Chest X ray revealed some subsegmental atelectasis in each 
lung base, no other abnormality.  Ultrasound of the liver and 
gallbladder was done, which revealed cholelithiasis.  There 
was no evidence of biliary tract dilatation.  Abdominal 
pelvic CT showed the presence of the biliary stent extending 
into the duodenum.  Intrahepatic bile duct dilatation, 
probable gallstones and no pancreatic mass was observed.  It 
was felt that the veteran would need probable surgical 
intervention for his infected stent.  No other etiology for 
his sepsis could be established.  He did show overall 
improvement but it was felt that surgical intervention was 
needed.  There was a concern that the stent might be 
partially occluding his system or that the stent was lodged 
above the area accessible to ERCP, so he went for surgery.  
He had an open cholecystectomy, common duct exploration and 
liver biopsy.  His liver biopsy revealed abscess with marked 
cholangitis, hepatitis and organizing fibrosis, indeed the 
operative note remarked several times on the presence of a 
cirrhotic liver.  Gallbladder showed acute and chronic 
cholecystitis with cholelithiasis and cystic duct lymph nod 
with reactive changes.  He tolerated the procedure well, with 
no complications.  

In the June 1999 surgical report, the preoperative and 
postoperative diagnosis was cholangitis.  A medical history 
was given of the veteran having become ill while wintering in 
Florida.  He had become jaundiced and was taken to a hospital 
where an ERCP was attempted but could not be done.  He was 
decompressed through a transhepatic cholangiogram which then 
placed an internal stent.  He apparently got better and then 
was sent home.  The veteran's wife mentioned that before 
surgery, there was mention of a tumor, however, there were no 
records that accompanied the veteran that said this.  He 
indicated that on his drive to Columbus from Florida, he 
doubled over in North Carolina.  He became febrile and made 
it back to be admitted with cholangitis.  He responded to 
Zosyn and seemed to be doing better.  His ultrasound showed a 
thickening gallbladder wall with gallstones, but no 
intrahepatic dilatation.  However, a computed axial 
tomography (CAT) scan ruling out a subhepatic abscess found 
that he did have intrahepatic dilatation and a stent.  The 
surgeon took him to surgery at the request of the medical 
service.  The surgical procedure underwent was cholecystis, 
open, common duct exploration, intraoperative choledoscopy, T 
tube, cholangiogram and liver biopsy.  

Among the findings noted in the description of the procedure 
was that upon entering the abdominal cavity, he had a quite 
obvious cirrhotic liver.  Also, because of the transhepatic 
nature of the drainage tube, the liver was stuck to the 
abdominal wall internally and raised, making it very 
difficult to get to the gallbladder.  The gallbladder was 
obviously inflamed and thickened.  Adhesions were taken down 
and the gallbladder was taken out by first localizing the 
cystic duct.  Other findings included a lot of bleeding from 
the liver bed.  There was a lot of cirrhosis.  The common 
duct was noted to not be large, but was thickened and upon 
opening, it was quite obviously a very thickened duct.  The 
surgeon removed the stent, which was a 7 French stent and 
then placed the choledochoscope into the liver.  The surgeon 
was able to go into a dilated left system, with no sign of 
obstruction quite a ways up.  The right system was scarred, 
but not due to tumor, but debris from the stent and once past 
that, it looked perfectly normal.  It was very difficult to 
go down stream, with a lot of debris, most likely 
inflammation from the stent.  There was no tumor.  There was 
no sign of a mass in the head of the pancreas and on 
palpation through a Kocher maneuver, there was no mass.  The 
surgeon placed a 12 French T tube and sewed it into place 
with 4-0 silk and then did a T tube cholangiogram which 
showed normal ducts above and a ratty looking duct going into 
a diverticulum and then duodenum.  The surgeon decided to do 
nothing further.  The surgeon did open up and removed a 
nodule on the liver, which was sent to pathology.  It showed 
signs of cirrhosis, but there was pus free flowing from the 
liver.  This meant that the veteran had microabcesses and 
would probably need six weeks of antibiotics.  Hemostatis was 
controlled with electrocautery.  Two Jackson Pratt drains 
were placed, one above and one below the liver.  The T tube 
was removed and the surgeon closed off the incisions.  The 
veteran was taken to recovery in good condition.  The final 
diagnosis was cholangitis.  

A June 1999 private biopsy report of the liver diagnosed 
abscess with marked cholangiohepatitis and organizing 
fibrosis, cirrhosis and cholestasis.  The biopsy of the 
gallbladder was acute and chronic cholecystitis with 
cholelithiasis, and cystic duct lymph node with reactive 
changes.  The comment was that the frozen section diagnosis 
was confirmed.  The adjacent liver showed nodular fibrosis 
consistent with cirrhosis.  

VA treatment notes after the June 1999 private surgery reveal 
that the veteran was seen in December 1999, having returned 
to Florida for the winter and gave a history of having 
complications after the VA procedure with stent placement 
done in late spring, with an apparent illness of what sounded 
like cholangitis after he returned to Ohio, for which he 
underwent urgent surgery with resultant cholecystis and 
removal of the above mentioned stent.  He told the doctor 
that he had a "small scope" placed intra-op and no 
malignancy was noted in the biliary ductal system.  He was 
additionally told he had cirrhosis.  He now complained of 
numerous somatic complaints that he felt resulted from the 
VA's treatment.  He really had no symptoms referable to the 
hepato-biliary system.  The latest labs of November 1999 
revealed Alk phos of 280, AST of 43, ALT of 71 and GGT of 
320.  The impression was a puzzling clinical picture.  He was 
diagnosed with apparent cholangitis requiring 
cholecystectomy/stent removal in June 1999, chronic thus far 
unexplained liver disease with apparent cirrhosis noted at 
the time of surgery and clinical generalized worsening since 
the invasive workup was initiated.  He was doing well prior 
to seeing the VA and given his advanced age, was not anxious 
to pursue further invasive measures.  A January 2000 
gastroenterology follow up indicated that an ultrasound done 
that day suggested the presence of a hepatic mass.  

A February 2000 VA gastroenterology follow up for history of 
hepatic disease revealed no present complaints of discomfort.  
March 2000 telephone contact revealed that the veteran had 
dizziness and vomited green liquid three times, with no 
complaints of temperature or abdominal pain.  He was advised 
to monitor with liquids and report to the emergency room (ER) 
if symptoms persisted.  An April 2000 VA follow up revealed 
him to look and feel much better, with no complaints 
referable to the liver/biliary system.  A November 2000 
gastroenterology follow up noted the veteran was last seen in 
April 2000 with complaints of right upper quadrant (RUQ) 
pain.  He had a complicated medical history of being status 
post cholecystectomy with persistently mild cholestatic 
appearing LFT abnormality.  Question of a biliary obstruction 
in the right intra hepatic biliary system, prior ERCP was not 
helpful and the veteran developed complications, post 
procedure.  He reported rare episodes of abdominal pain.  Alk 
phos was 169, down from 368 in February.  The impression was 
improvement in Alk phos, no complaints of abdominal pain.  
The rest of the VA treatment records concern other medical 
problems, and make no mention of any significant findings 
regarding the veteran's hepatic biliary system, other than 
noting the history of past problems and surgery. 

The report of a January 2005 VA examination reflects that the 
claims file and electronic medical records were reviewed 
prior to the examiner forming an opinion.  The veteran was 
found to have elevated LFT's and alkaline phosphates in April 
1999.  He had elevated liver enzymes and bilirubin.  He was 
found to have a dilated common bile duct and intrahepatic 
biliary dilatation per liver ultrasound.  He had a 
transhepatic cholangiogram, which was complicated by fever 
and leukocytosis.  He was treated with antibiotics.  A 
biliary stent was placed because of biliary obstruction in 
the right biliary system.  Two weeks later, he developed 
sepsis and was admitted to the Ohio State University Hospital 
where he was treated for cholangitis.  The stent was removed 
and cholecystectomy was done.  When he returned for follow up 
in October 1999, he had no complaints.  He very slowly 
recovered with decrease of alkaline phosphatase from 369 in 
February 2000 to 111 in October 2003.  He had no anemia in 
December 1999 and had no further complaints of abdominal pain 
in November 2000.  He had longstanding high blood pressure.  
In October 2002, he ruptured the mitral valve and developed 
atrial fibrillation.  He was found to have coronary artery 
disease and had a 3 vessel bypass and repair of the mitral 
valve.  Echocardiogram in May 1999 was showing moderate to 
severe mitral regurgitation.  He had been total care in all 
activities of daily living.  He has to be fed as well as 
grooming, dressing and bathing, due to general weakness, 
contracted metacarpal joints in both hands and weak legs.  He 
has to be turned in bed by another person.  He had no 
recurrent fever, or weight loss.  His appetite was fair and 
he had no abdominal pain.  In February 2004 he was 
hospitalized for one week for atrial fibrillation.  

Physical examination revealed a very frail elderly male in a 
wheelchair.  He was alert.  Blood pressure systolic by 
palpation was 180, pulse rate was irregular.  His weight was 
approximately 120 pounds.  His skin was pale with no 
ecchymosis and no jaundice.  His lungs were clear.  His heart 
had regular rhythm with no murmur.  His abdomen was soft, 
nontender, with no organomegaly and no ascites.  His 
extremities showed no pedal edema, no spider angiomas or 
discolorations or ecchymosis.  No liver palm.  The diagnosis 
was abnormal liver function test indicating biliary 
obstruction, unexplained complications after stent placement 
in May 1999.   

Based on review of the electronic medical records, with 
particular attention to the gastroenterology records before 
and after the stent placement, it was less likely that the 
veteran suffered additional liver disability presently as a 
result of the stent placement in the biliary tract.  He has 
recovered from the cholangitis and cholecystitis after 
treatment.  The cholangitis that developed two weeks after 
the 1999 procedure was not reasonably foreseeable.  He was 
treated with antibiotics before and after the stent 
placement.  There was no carelessness, negligence or lack of 
proper skill or error in judgement.  The decision of the 
stent placement was done by two gastroenterologist, one of 
whom was a hepatologist.  The doctor who did the procedure 
was a skilled gastroenterologist for many years.  The liver 
cirrhosis that was mentioned in the discharge summary in June 
1999 was believed by this examiner to have already been 
present before the stent was placed because the veteran 
already had abnormal liver function tests in November 1998.  
Repeated liver function tests since November 1999 showed 
gradual improvement.  The most current result of record was 
October 2003.

Based upon a review of the evidence, the Board finds that the 
evidence is against a grant of entitlement to benefits under 
38 U.S.C.A. § 1151.  The opinion of the VA examiner in 
January 2005 clearly states that after review of the evidence 
in the claims file as well as the electronic VA records, that 
it was less likely than not that the veteran suffered 
additional liver disability presently as a result of the 
stent placement in the biliary tract.  The examiner further 
opined that there appeared to have been no carelessness, 
negligence or lack of proper skill or error in judgement in 
the VA's treatment of the veteran in May 1999.  The veteran 
was noted to have had abnormal liver function tests prior to 
the May 1999 procedures, thus the cirrhosis that he was shown 
to have had in June 1999 was believed to have been present at 
the time of the VA treatment in question.  Moreover, the 
examiner in January 2005 pointed out that the evidence showed 
the veteran to have recovered from the complications from the 
June 1999 procedure.  There is no medical opinion of record 
that contradicts this opinion which was made after 
examination of the veteran and review of the records in the 
claims file and electronically.  

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
a grant of benefits for a claimed liver disability under 
38 U.S.C.A. § 1151.  As the preponderance of the evidence is 
against this claim, reasonable doubt is not for 
consideration.

III.  Increased Rating Total Right Knee Arthroplasty

Service connection was granted for chondromalacia of the left 
knee in a January 1976 decision, which assigned an initial 10 
percent rating.  An increased 20 percent rating was later 
granted in a November 1977.  In November 1987, the veteran 
underwent a right total knee arthroplasty.  Thereafter, in 
January 1988 the RO assigned a 30 percent rating for the 
residuals of the arthroplasty following a temporary 100 
percent rating.  The 30 percent rating remained in effect up 
through the April 2001 rating on appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2005), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and non weight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran filed his claim for an increased rating in July 
1999.  In conjunction with his claim, the following evidence 
was obtained.  

The report of a December 1999 VA examination revealed a 
history of the veteran having injured his right knee after he 
bailed out of a crashing airplane and later undergoing a 
total right knee arthroplasty (TKA) in 1987.  He indicated he 
was able to walk four and a half miles every day until June 
1999.  He had been admitted to the VA hospital in May of 1999 
due to right upper quadrant pain, diagnosed as intrahepatic 
dilatation with a biliary stent placed in the right hepatic 
duct.  A few days later, he became very ill and was admitted 
to another hospital and was told the stent was blocked.  He 
stated that he was treated with antibiotics.  He stated that 
since then he has felt tired even sitting up two hours.  He 
complained of generalized weakness.  He could only walk a 
maximum of 40 feet early in the morning.  By mid day, he felt 
tired already.  The right leg and hand tremors increased 
since the most recent illness.  He did not walk in the house 
much.  Sometimes he used a cane.  He used a wheelchair to get 
around outside the house.  He has lost about 30 pounds since 
his last hospitalization in May.  

On physical examination, he arrived in a wheelchair.  The 
right knee had surgical scars, one vertical anteriorly, the 
TKA scar and one at the medial side of the patella.  There 
was no effusion and no increased warmth or erythema.  Range 
of motion was 0 to 100 degrees.  Normal was 0 to 140.  The 
diagnoses was status post right knee total arthroplasty and 
general weakness as a consequence of the complication of the 
stent placement in the right hepatic duct.  

VA treatment records reflect that the veteran began 
developing numerous complaints of a neurological nature on 
his right side, including his right arm and right leg in 
January 2000.  He was noted to carry a diagnosis of 
rheumatoid arthritis and hypertension in January 2000, and 
was assessed with mild transient ischemic attack (TIA).  
Neurological symptoms persisted, affecting both hands and his 
ability to walk and in February 2000, around the time when he 
was seen in a wheelchair, his assessment included 
hyperreflexia, tremor, abnormal gait, and neurological 
disorder, unspecified, possibly Parkinson's disease.  He was 
noted to have a history of a right knee injury with surgery 
in 1962 and 1978, but with no findings referable to his right 
knee.  He did have numbness in the right leg as well in the 
right hand.  He continued to be monitored for neurological 
problems in 2000 assessed as benign essential tremor on top 
of a left cerebral infarction in a May 2000 record that noted 
findings regarding the veteran's gait, in which he 
demonstrated a normal stride and arm swing.  He took one half 
extra step in turning.  The remainder of the available VA 
treatment records address various other medical problems 
besides his right knee arthroplasty residuals.  The records 
indicate that the veteran is in a wheelchair due to these 
other medical problems, primarily due to his ongoing 
neurological pathology.  

The report of a January 2005 VA knee examination revealed a 
history of right knee pain progressively worsening since he 
injured it bailing out from a plane.  He was noted to not 
have walked since 1999.  He was noted to have constitutional 
symptoms of arthritis, including anorexia, weakness, weight 
loss, debilitation.  He was unable to stand and was not 
ambulatory.  On examination of the joints, there was no 
deformity, no giving away or instability.  There was pain on 
the right knee.  He had no stiffness, but had weakness on 
both sides (bilateral knees/legs).  There were no episodes of 
dislocation, locking or subluxation reported.  The right knee 
condition affected motion of the joints on the right side.  
There were flare-ups of the joint disease of moderate 
severity and of daily frequency.  He was noted to be in total 
care whether his knee was flared up or not.  He stayed in bed 
most of the time.  The duration of flare ups could last hours 
with tenderness.  He again was noted to be wheelchair bound 
and stayed in bed most of the time.  

On physical examination, his weight bearing joint was 
affected.  He was non ambulatory.  His range of motion was 
limited by joint disease and was confirmed by swelling, 
muscle spasm and satisfactory evidence of pain on motion.  
His range of motion of the right knee revealed a flexion 
active against gravity of 0 to 90 degrees. There was no pain 
on motion.  There was no additional loss of motion on 
repetitive use.  The right knee extension, active against 
gravity was 0 degrees with no pain at any point and no 
additional loss of motion on repetitive use.  Normal range of 
motion was 0 to 140 degrees.  He was noted to have 
inflammatory arthritis.  His overall impairment of health by 
inflammatory arthritis was severe, with muscle atrophy and 
muscle weakness.  There was no joint ankylosis.  The summary 
of joint prosthesis for the right knee revealed severe 
weakness.  Other findings of note revealed his metacarpal 
joints to be deviated and ankylosed on both hands.  The 
surgical scar was noted to be well healed and asymptomatic, 
with no nerve involvement.  He was summarized as having knee 
pain due to right knee prosthesis.  The veteran was noted to 
not be employed.  The right knee disability was said to 
prevent chores, shopping, exercise and sports.  He was also 
said to be unable to perform activities of daily living, such 
as bathing, dressing, toileting and grooming.  The examiner 
commented that the veteran was in total care for the past 2 
to 3 years more likely due to severe arthritis involving his 
hands, metacarpophalangeal joints (MCP), shoulders and left 
knee, general weakness and debilitation due to heart disease, 
old cerebral vascular accident (CVA), liver disease and 
possibly rheumatoid arthritis.  

The veteran's right knee disability has been rated pursuant 
to 38 C.F.R. Part 4, Diagnostic Code 5055 (2005).  Prosthetic 
replacement of a knee joint, for one year following 
implantation of the prosthesis warrants a 100 percent rating.  
With chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation 
will be assigned.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the knee replacement 
is rated by analogy to 38 C.F.R. Part 4, Diagnostic Codes 
5256, 5261, or 5262. 38 C.F.R. 
§ 4.71, Diagnostic Code 5055 (2005).  The minimum rating 
assigned will be 30 percent.  Following the veteran's left 
knee replacement and the temporary 100 percent evaluation 
afforded under Diagnostic Code 5055, the Board notes that the 
evaluation for the right knee has been rated at 60 percent, 
effective the date of the July 1999 increased rating claim.  
Thus the veteran is currently in receipt of the maximum 
schedular evaluation for a right knee disability.  A review 
of all other potentially applicable Diagnostic Codes reflects 
that none of them have a maximum rating in excess of the 60 
percent currently in effect.  

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  38 C.F.R. §§ 4.68 (2005).  

The current 60 percent rating would apply if there was an 
amputation of the thigh, above the knee, at the middle or 
lower third.  38 C.F.R. Part 4, Diagnostic Code 5162.  
Amputation of a leg with defective stump and thigh amputation 
recommended or amputation not improvable by prosthesis 
controlled by natural knee action may also be assigned a 60 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Codes 5163 
and 5164.  

The next higher rating, 80 percent, requires an amputation of 
a lower extremity at the upper third of the thigh, with the 
point of amputation at or above a point one-third of the 
distance from the perineum to the knee joint, measured from 
the perineum. 38 C.F.R. Part 4, Code 5161.  A review of the 
evidence does not reflect the veteran's right knee disability 
to more closely resemble that of an amputation of a lower 
extremity at the upper third of the thigh.  Although the 
veteran is currently wheelchair bound and bedridden, the 
evidence reflects that this state is primarily due to other 
medical conditions besides the right knee disability, namely 
his neurological condition that is shown throughout the VA 
treatment records.  His most recent examination of the right 
knee revealed complaints of severe weakness and daily flare 
ups of pain for the right knee.  However his right knee range 
of motion was noted to be 0 to 140 degrees, with no pain on 
motion and no ankylosis.  

Thus, assuming arguendo, that the hypothetical elective level 
of the amputation is above the knee joint, a 60 percent 
combined rating would be the maximum assignable under the 
"Amputation Rule" set forth in 38 C.F.R. § 4.68 and Codes 
5161, 5162-5164, since the prosthetic right knee joint does 
not involve the upper third of the right thigh.  In other 
words, the 60 percent rating currently in effect for service-
connected degenerative arthritis, right knee, status post 
total arthroplasty, is the maximum assignable irrespective of 
the intensity of disability at the elective level, middle and 
lower third of the right thigh.

Therefore, as a matter of law, a rating in excess of the 60 
percent rating for the residuals of the right total knee 
replacement is not assignable.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated as a consequence of the absence of legal 
merit or lack of entitlement under the law).

Also, the Board notes that the veteran is not entitled to 
separately rated residuals for his service-connected total 
right knee replacement in excess of 60 percent, including 
scars and all potential rating criteria, new and old as such 
would violate the aforementioned amputation rule.  
Furthermore, analysis under DeLuca would not be of benefit.  
See Johnston v. Brown, 10 Vet. App. 80 (1997); DeLuca v. 
Brown, 8 Vet, App. 202 (1995).

In sum, upon review of the evidence and consideration of all 
applicable criteria, the Board finds that a rating in excess 
of the current 60 percent schedular rating is not warranted 
for the veteran's right knee disability. 

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made. The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1) (2005).  In this case, the rating schedule is 
not inadequate for evaluating the veteran's right knee TKA 
disability.  In addition, it has not been shown that the 
right knee disability has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment.  The veteran is shown to be a retired 
elderly individual who is currently bedridden and wheelchair 
bound due to other medical conditions.  For these reasons, an 
extraschedular rating is not warranted.




ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a liver disorder is denied.

A rating in excess of 60 percent for a total right knee 
arthroplasty is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


